Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.: 1:19-CV-23902- CMA




  MIGUEL E. GIL GONZALEZ,

           Plaintiff,

  vs.

  TATYANA GOLDBERG, INC. d/b/a
  TGI INSTALLERS,

           Defendant.

  _____________________________________/

           DEFENDANT’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO
                            PLAINTIFF’S COMPLAINT

           The Defendant, named herein as TATYANA GOLDBERG, INC. d/b/a TGI INSTALLERS,

  by and through its undersigned counsel, submits this Partial Answer to the Complaint filed by

  Plaintiff MIGUEL E. GIL GONZALEZ.

                                      Parties, Jurisdiction and Venue

           1.        Plaintiff, Miguel E. Gil Gonzalez, is a sui juris residence of Miami-Dade County,

  Florida, who is over 18 years old.


           ANSWER: Defendant is without knowledge regarding the allegations in paragraph 1 of

           Plaintiff’s Complaint, therefore denied.


           2.        Plaintiff was an hourly employee of Defendant, as the term “employee” is defined by

  29 U.S.C. §203(e).




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 2 of 13




           ANSWER: Defendant admits that Plaintiff was an employee and received a wage based on

           hours worked, the remainder of the allegations in paragraph 2 of Plaintiff’s Complaint

           denied.


           3.        Plaintiff was non-exempt employee of Defendant.


           ANSWER: Defendant admits the allegations in paragraph 3 of Plaintiff’s Complaint.


           4.        Plaintiff consents to participate in this lawsuit.


           ANSWER: Defendant is without knowledge as to whether Plaintiff has consented to

           participate in this lawsuit, therefore Defendant denies the allegations in paragraph 4 of

           Plaintiff’s Complaint.


           5.        Defendant, Tatyana Goldberg, Inc., is a for-profit Maryland corporation that is sui

  juris and operated its business in Maryland and in this District as all times material. Defendant,

  Tatyana Goldberg, Inc., operates under the fictitious name of TGI Installers.


           ANSWER: Defendant admits the allegations in paragraph 5 of Plaintiff’s Complaint.


           6.        Defendant. Tatyana Goldberg, Inc., is a foreign corporation, it conducted business

  in Florida, but it has never been authorized to conduct business in Florida as of the filing of this

  Complaint.


           ANSWER: Defendant denies the allegations in paragraph 6 of Plaintiff’s Complaint.


           7.        Defendant was and is Plaintiff’s employer, as the term “employer” is defined by 29

  U.S.C.§203(d). Both Defendant employed Plaintiff.




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 3 of 13




           ANSWER: Defendant denies the allegations in paragraph 7 of Plaintiff’s Complaint.


           8.        This Court has original jurisdiction over Plaintiff’s federal question claim pursuant to

  28 U.S.C. §1331 and 26 U.S.C. §201, et seq., and pendant/supplemental jurisdiction over Plaintiff’s

  related state law claims.


           ANSWER: Defendant admits that this Honorable Court possesses subject matter jurisdiction

           over this dispute but denies that a case or controversy exits so as to entitle Plaintiff to any

           relief.


           9.        Defendant engaged Plaintiff to work from within this District, Plaintiff actually

  performed work on real property located in this District, and Defendant was responsible for the

  payment of wages to Plaintiff in Miami-Dade County, Florida, where such payments were received.


           ANSWER: Defendant admits the allegations in paragraph 9 of Plaintiff’s Complaint.


                                     Common Background Factual Allegations


           7.        Defendant regularly employed two or more employees for the relevant time period

  that handled goods or materials that travelled through interstate commerce, or used instrumentalities

  of interstate commerce, thus making Defendant’s business and enterprise covered under the Fair

  Labor Standards Act.


           ANSWER: Defendant admits that it employed two or more employees within this Judicial

           District during the relevant time period but lacks information that is sufficient to admit or

           deny the remaining allegations contained in Paragraph 7 of the Complaint, and, therefore

           Defendant denies them.




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 4 of 13




           8.        Defendant has been, at all times material, an enterprise engaged in interstate

  commerce in the course of its warehousing, storage, disposal, delivery, and installation of kitchen

  cabinetry, bathroom vanities, glass partitions, systems furniture, and other goods and supplies that

  traveled in interstate commerce prior to their installation/incorporation into real property located in

  multiple States (including Florida, New York, and the District of Columbia).


           ANSWER: Defendant lacks information that is sufficient to admit or deny the allegations

           contained in Paragraph 8 of the Complaint, and, therefore, Defendant denies them.


           9.        Furthermore, Defendant regularly and routinely obtains, exchanges, and

  sends/receives funds telephonic transmissions to and from outside the State of Florida, and transmits

  electronic information through computers, the internet, via emails, and otherwise outside of the State

  of Florida.


           ANSWER: Defendant admits the allegations in Paragraph 9 of the Complaint.


           10.       Defendant performs its work using vehicles, tools, hand tools, fasteners, adhesives,

  materials, goods, and supplies that traveled intestate commerce prior to Defendant’s use of same.


           ANSWER: Defendant lacks information that is sufficient to admit or deny the allegations

           contained in Paragraph 10 of the Complaint, and, therefore, Defendant denies them..


           11.       Defendant’s annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.


           ANSWER: Defendant admits the allegations in paragraph 11 of Plaintiff’s Complaint.




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 5 of 13




           12.       To the extent that records exist regarding the exact dates of Plaintiff’s employment

  exists, such records are in the exclusive custody of Defendant.


           ANSWER: Defendant admits that it has records regarding the dates of Plaintiff’s

           employment. Defendant denies the remainder of the allegations in Paragraph 12 of Plaintiff’s

           Complaint.


           13.       Plaintiff’s work for Defendant was actually in or so closely related to the movement

  of commerce while he worked for Defendant that the Fair Labor Standards Act applies to Plaintiff’s

  work for Defendant in the course of his regularly and routinely utilizing instrumentalities of

  interstate commerce, including the regular and recurrent use of tools, adhesives, fasteners, materials

  and supplies to perform the installation of kitchen cabinetry, bathroom vanities, goods, supplies,

  materials, and equipment that traveled in interstate commerce prior to his handling of same and prior

  to the installation of same.


           ANSWER: Defendant lacks information that is sufficient to admit or deny the allegations

           contained in Paragraph 13 of the Complaint, and, therefore, Defendant denies them.


           14.       Plaintiff began working for Defendant on February 6, 2019 and continues to work for

  Defendant.


           ANSWER: Defendant admits the allegations in paragraph 14 of Plaintiff’s Complaint.

           15.       Any/all conditions precedent to filing of this lawsuit occurred and/or was satisfied by

  Plaintiff.


           ANSWER: Defendant lacks information that is sufficient to admit or deny the allegations

           contained in Paragraph 15 of the Complaint, and, therefore, Defendant denies them..



  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 6 of 13




           16.       Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

  services rendered.


           ANSWER: Defendant is without knowledge as to whether “Plaintiff retained the

           undersigned counsel and agreed to pay a reasonable fee for all services rendered”, therefore

           Defendant denies the allegations in paragraph 16 of Plaintiff’s Complaint.


                              COUNT I – FLSA MINIMUM WAGE VIOLATION


           Plaintiff, Miguel E. Gill Gonzalez, reincorporates and re-alleges all preceding paragraphs as

  though set forth fully herein and further alleges as follows:


           17.       Plaintiff performed work for Defendant.


           ANSWER: Defendant admits the allegations in paragraph 17 of Plaintiff’s Complaint.

           18.       Defendant failed and refused to pay Plaintiff even a minimum wage of $7.25 per hour

  for any of the hours that he worked by failing to timely pay him for the hours that he worked for

  Defendant from February 8, 2019 until the middle of July 2019.


           ANSWER: Defendant denies the allegations in paragraph 18 of Plaintiff’s Complaint.


           19.       Defendant further failed to timely pay Plaintiff at least the applicable minimum wage

  of $7.25 per hour for all of the hours that he worked by not paying him for the time that he began

  working on February 6, 2019 until it first started paying him in the middle of July 2019.


           ANSWER: Defendant denies the allegations in paragraph 19 of Plaintiff’s Complaint.


           20.       As of the filing of this Complaint, Defendant has failed to pay Plaintiff for all of the

  hours that he worked from February 8, 2019 until the middle of July 2019.


  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 7 of 13




           ANSWER: Defendant denies the allegations in paragraph 20 of Plaintiff’s Complaint.


           21.       Plaintiff is entitled to back-pay award of minimum wages for all unpaid/underpaid

  hours worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.


           ANSWER: Defendant denies the allegations in paragraph 21 of Plaintiff’s Complaint.


           WHEREFORE Plaintiff, Miguel E. Gil Gonzalez, demands the entry of a judgment in his

  favor and against Defendant, Tatyana Goldberg, Inc. d/b/a TGI Installers, after trial by jury and as

  follows:


           a.        That Plaintiff recovers compensatory minimum wage damages and an equal amount

                     of liquidated damages as provided under the law and in 29 U.S.C. §216(b);


           b.        That the Plaintiff recovers pre-judgment interest on all unpaid minimum wages if the

                     Court does not award liquidated damages;


           c.        That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and expenses

                     pursuant to the FLSA;


           d.        That the Court issue a declaratory judgment that the practices complained of herein

                     are unlawful under the FLSA, 29 U.S.C §§201 et seq.,


           e.        That the Court issues a permanent injunction prohibiting Defendants from continued

                     unlawful practices, policies and patterns set forth herein;


           f.        That Plaintiff recovers all interest allowed by law;




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 8 of 13




           g.        That Defendant be Ordered to make Plaintiff whole by providing appropriate

                     minimum wage pay and other benefits wrongly denied in an amount to be shown at

                     trial and other affirmative relief;


           h.        That the Court declare Defendant to be in willful violation of the minimum wage

                     provisions of the FLSA; and


           i.        Such other and further relief as the Court deems just and proper.

           ANSWER: Defendant denies that Plaintiff is entitled to the damages sought in the

           WHEREFORE clause in Count I of the Complaint including subparts a through i.


                                  COUNT II – FLSA OVERTIME VIOLATION

           Plaintiff, Miguel E. Gill Gonzalez, reincorporates and re-alleges paragraphs 1 through 16 as

  through set forth fully herein and further alleges as follows:


           22.       Plaintiff regularly and routinely worked more than 40 hours in a workweek for

  Defendant.


           ANSWER: Defendant denies the allegations in paragraph 22 of Plaintiff’s Complaint.


           23.       Defendant knew or reasonably should have known that Plaintiff worked more than 40

  hours in one or more workweek for it as a result of its receipt of records and/or reports documenting

  the hours/times that Plaintiff worked for Defendant each week.


           ANSWER: Defendant denies the allegations in paragraph 23 of Plaintiff’s Complaint.




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 9 of 13




           24.       Defendant failed and refused to pay plaintiff at the rate of time and one-half times his

  regular rate of pay of $18.00 per hour for all hours worked over 40 hours in a work week from

  February 6, 2019 to the middle of July 2019.


           ANSWER: Defendant denies the allegations in paragraph 24 of Plaintiff’s Complaint.


           25.       Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked from February 6, 2019 to the middle of July 2019, plus an equal amount as a penalty, plus all

  attorneys’ fees and costs.


           ANSWER: Defendant denies the allegations in paragraph 25 of Plaintiff’s Complaint.


           WHEREFORE Plaintiff, Miguel E. Gil Gonzalez, demands the entry of a judgment in his

  favor and against Defendant, Tatyana Goldberg, Inc. d/b/a TGI Installers, after trial by jury and as

  follows:


           a.        That Plaintiff recovers compensatory overtime wage damages and an equal amount

                     of liquidated damages as provided under the law and in 29 U.S.C §216(b);


           b.        That Plaintiff recovers pre-judgment interest on all unpaid overtime wages if the

                     Court does not award liquidated damages;


           c.        That Plaintiff recovers and award of reasonable attorneys’ fees, costs, and expenses

                     pursuant to the FLSA;


           d.        That the Court issue a declaratory judgment that the practices complained of herein

                     are unlawful under the FLSA, 29 U.S.C. 201et seq.;




  4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 10 of 13




            e.        That the Court issue a permanent injunction prohibiting Defendants from continued

                      unlawful practices, policies and patterns set forth herein;


            f.        That Plaintiff recovers all interest allowed by law;


            g.        That Defendant be Ordered to make Plaintiff whole by providing appropriate

                      overtime pay and other benefits wrongly denied in an amount to be shown at trial and

                      other affirmative relief;


            h.        That the Court declare Defendant to be in willful violation of the overtime provisions

                      of the FLSA; and


            i.        Such other and further relief as the Court deems just and proper.


            ANSWER: Defendant denies that Plaintiff is entitled to the damages sought in the

            WHEREFORE clause in Count II of the Complaint including subparts a through j.


                                      COUNT III – BREACH OF CONTRACT


            In response to Count III, Defendant refers the Court to its Partial Motion to Dismiss, which

   was filed contemporaneously with Defendant’s Partial Answer and Statement of Affirmative

   Defenses. To the extent a responsive pleading is required, Defendant denies all allegations

   contained in this averment.


                                       COUNT IV – UNJUST ENRICHMENT


            In response to Count IV, Defendant refers the Court to its Partial Motion to Dismiss, which

   was filed contemporaneously with Defendant’s Partial Answer and Statement of Affirmative




   4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 11 of 13




   Defenses. To the extent a responsive pleading is required, Defendant denies all allegations

   contained in this averment.


                                    DEMAND FOR JURY TRIAL


            Plaintiff, MIGUEL E. GIL GONZALEZ, hereby demands trial by jury on all claims triable

  by right of jury under state or federal law.


            ANSWER: Defendant denies that any triable issues exist.



                                     AFFIRMATIVE DEFENSES


                                  FIRST AFFIRMATIVE DEFENSE

   Plaintiff’s claims, whole or in part, fail to state a claim upon which relief can be granted.


                                 SECOND AFFIRMATIVE DEFENSE

   Plaintiff is not entitled to liquidated damages, even if he can prove a violation of the law, because

   any acts or omissions given rise to Plaintiff’s claims were undertaken or made in good faith, and

   Defendant had reasonable grounds for believing its actions or omissions did not violate the law.


                                 THIRD AFFIRMATIVE DEFENSE

   The Claim is barred, in whole or in part, because Plaintiff has suffered no damages.


                                 FOURTH AFFIRMATIVE DEFENSE

   Any claim for compensation by Plaintiff must be offset by any premium compensation,

   overpayments, bonuses, advances, commission or other job-related benefits paid or provided to

   Plaintiff, including a reduction for any compensation already paid to Plaintiff for periods not

   compensable under the FLSA.


   4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 12 of 13




                                  FIFTH AFFIRMATIVE DEFENSE

   When determining whether a violation of the applicable minimum wage has occurred, the

   employee’s entire compensation for the week is divided by hours worked to determine if it meets or

   exceeds the minimum wage. Plaintiff’s average hourly compensation exceeded the applicable

   minimum wage and, therefore, Plaintiff received all compensation due and was paid in excess of the

   minimum wage.


                                  SIXTH AFFIRMATIVE DEFENSE

   Some or all of the damages requested by Plaintiff are not recoverable as a matter of law.


                                 EIGHTH AFFIRMATIVE DEFENSE

   Plaintiff’s FLSA claims are barred, in whole or in part, by the principles of accord and satisfaction

   and/or payment.


                                  NINTH AFFIRMATIVE DEFENSE

   To the extent that discovery reveals that Plaintiff contends that he misrepresented, fabricated, falsely

   reported, or purposely concealed hit true hours worked on the basis that Defendant encouraged him

   to misrepresent, fabricate, falsely report, or purposely conceal his true hours worked, and no

   evidence that Defendant knew or should have known that he was misrepresenting, fabricating,

   falsely reporting, or purposely concealing their hours worked, then Plaintiff’s FLSA claims are

   barred in whole or in part by the doctrines of estoppel and avoidable consequences.




   4815-5883-8186.2
Case 1:19-cv-23902-CMA Document 15 Entered on FLSD Docket 10/25/2019 Page 13 of 13




   DATED this 25th day of October, 2019.         Respectfully Submitted,

                                                 Lewis Brisbois Bisgaard & Smith LLP
                                                 Counsel for TATYANA GOLDBERG, INC. d/b/a TGI
                                                 INSTALLERS
                                                 110 SE 6th Street, Suite 2600
                                                 Fort Lauderdale, Florida 33301
                                                 Telephone: 954-728-1280
                                                 Facsimile: 954-728-1282

                                                 BY: /s/ Jonathan A. Beckerman
                                                        JONATHAN A. BECKERMAN, ESQ.
                                                        Florida Bar No.: 568252

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via e-service on

   this 25th of October all counsel through the Florida Courts E-filing Portal.

                                                          Lewis Brisbois Bisgaard & Smith LLP
                                                          Counsel for TATYANA GOLDBERG, INC.
                                                          d/b/a TGI INSTALLERS
                                                          110 SE 6th Street, Suite 2600
                                                          Fort Lauderdale, Florida 33301
                                                          Telephone: 954-728-1280
                                                          Facsimile: 954-728-1282

                                                    BY: /s/ Jonathan A. Beckerman
                                                          JONATHAN A. BECKERMAN, ESQ.
                                                           Florida Bar No.: 568252

                                           SERVICE LIST
   Brian H. Pollock, Esq.
   Fairlaw Firm
   7300 N. Kendall Drive
   Suite 450
   Miami, Florida 33156
   Tel: 305-230-4884
   E-Mail: brian@fairlawattorney.com




   4815-5883-8186.2
